Order filed December 21, 2017




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00914-CV
                                    ____________

                      NDEM BURABARI ODUU, Appellant

                                          V.

              BARIVURE ELIZABETH DAN-DUKOR, Appellee


                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-00572

                                      ORDER

      On December 7, 2017, appellant filed an affidavit of indigence in this court.
Texas Rule of Appellate Procedure 20.1(b)(1) provides that when a statement of
inability to afford payment of costs was filed in the trial court, the party’s indigence
status in the trial court carries forward on appeal. The exception to this rule is when
the party files a motion alleging the party’s financial circumstances have materially
changed since the date of the trial court’s order. Tex. R. App. P. 20.1(3).
      The clerk’s record has not been filed in this appeal. This court has not been
advised whether appellant filed a statement of inability to afford payment of costs in
the trial court, whether the statement was contested, or the ruling on any contest, if
any. To determine appellant’s indigent status, we issue the following order for a
partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before January 5, 2018. The partial clerk’s record shall
contain (1) the judgment being appealed; (2) any motion for new trial, other post-
judgment motion, or request for findings of fact and conclusions of law; and (3) the
notice of appeal. In addition, the partial clerk’s record shall contain: (4) appellant’s
statement of inability to afford payment of costs; (5) the contest(s) to the statement,
if any; (6) the trial court’s order ruling on any contest; and (7) any other documents
pertaining to the claim of indigence and the contests thereto.



                                   PER CURIAM




                                           2